STATE OF WEST VIRGINIA
                                                                                       FILED
                                                    SUPREME COURT OF APPEALS
                                                                                November 21, 2018
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
In re R.P.-1, R.P.-2, D.P., and L.P.                                                OF WEST VIRGINIA 


No. 18-0658 (Randolph County 2017-JA-070, 2017-JA-071, 2017-JA-072, and 2017-JA-074)


                                                          MEMORANDUM DECISION
       Petitioner Father R.P.-3, by counsel J. Brent Easton, appeals the Circuit Court of
Randolph County’s June 14, 2018, order terminating his parental rights to R.P.-1, R.P.-2, D.P.,
and L.P.1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian
ad litem (“guardian”), Heather M. Weese, filed a response on behalf of the children also in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in
terminating his parental rights without first granting him an improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In September of 2017, the DHHR filed a child abuse and neglect petition against
petitioner and the mother. The DHHR alleged that the mother and her boyfriend committed acts
of abuse against the children, including extreme physical abuse, locking the children in their
bedroom, rationing their food, forcing them to stand in a cold shower, exposing them to domestic
violence, and failing to protect them from sexual abuse by their paternal step-grandfather.
According to the petition, petitioner was incarcerated on burglary charges in September of 2013
and his projected release date was May of 2019.


                                                            
              1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children and petitioner
share the same initials, we will refer to them as R.P.-1, R.P.-2, and R.P.-3, respectively,
throughout this memorandum decision. Finally, while L.P. was not included in this Court’s
scheduling order, she is petitioner’s biological child and is discussed in his brief on appeal.
Accordingly, this memorandum decision includes and applies to L.P.


                                                                   1
 
        The DHHR filed an amended petition in February of 2018, wherein it alleged that the
children previously reported to petitioner that their paternal step-grandfather was sexually
abusing D.P. However, the children stated that petitioner and the paternal grandmother took no
action and threatened to punish them if they told anyone. The children also witnessed petitioner
abuse drugs and engage in domestic violence with the mother in their presence. The amended
petition indicated that petitioner had been released from incarceration since the filing of the first
petition.

         In April of 2018, the circuit court held an adjudicatory hearing. A forensic interviewer
testified that she interviewed the children, who reported that they witnessed petitioner abuse
drugs several times while he was not incarcerated. The interviewer stated that the children
further disclosed that they witnessed their paternal step-grandfather inappropriately touching
D.P. and reported the abuse to their father, who instructed them not to tell anyone or they would
be punished. The children also disclosed that petitioner engaged in domestic violence against
their mother. A Child Protective Services (“CPS”) worker testified that petitioner was
incarcerated in 2013 and was sporadically incarcerated thereafter. The CPS worker stated the
children expressed fear of petitioner, disclosed physical abuse during the times he was not
incarcerated, and did not want to be placed in his care. The CPS worker concluded that petitioner
abused and neglected the children through his failure to properly provide for or supervise the
children. After hearing evidence, the circuit court adjudicated petitioner as an abusing parent.

        The circuit court held a dispositional hearing over the course of two days in May of 2018
and June of 2018. The circuit court took judicial notice of the prior testimony presented.
Petitioner testified that he believed the children were being abused by the mother and insisted
that he called the DHHR and West Virginia State Police to report the abuse. He requested an
improvement period, reported that he had already completed some classes, such as anger
management, and stated he would comply with any terms and conditions of an improvement
period if he were granted one. However, petitioner minimized his actions, testified that he did not
believe the children were sexually abused by their step-grandfather, and denied abusing drugs in
their presence.

        Two CPS workers testified as to the children’s disclosures of abuse and their personal
observations of the children’s physical injuries. One worker testified that none of the children
desired to be placed with petitioner. After hearing evidence, the circuit court denied petitioner’s
motion for an improvement period, finding that he denied the conditions of abuse and neglect,
did not believe the children’s disclosures, and failed to accept responsibility for his actions. As
such, the circuit court noted that an improvement period would only delay permanency for the
children. The circuit court further found that there was no reasonable likelihood that petitioner
could correct the conditions of abuse and neglect in the near future and that termination was
necessary for the children’s welfare. It is from the June 14, 2018, dispositional order that
petitioner appeals.2


                                                            
              2
        Both parents’ parental rights were terminated below. R.P.-1 and R.P.-2 were placed
together in a foster home with a permanency plan of adoption therein. D.P. and L.P. were placed
together in another foster home with a permanency plan of adoption therein.
                                                               2
 
        The Court has previously established the following standard of review in cases such as
this:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether
        such child is abused or neglected. These findings shall not be set aside by a
        reviewing court unless clearly erroneous. A finding is clearly erroneous when,
        although there is evidence to support the finding, the reviewing court on the entire
        evidence is left with the definite and firm conviction that a mistake has been
        committed. However, a reviewing court may not overturn a finding simply
        because it would have decided the case differently, and it must affirm a finding if
        the circuit court’s account of the evidence is plausible in light of the record
        viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
        470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights
without first granting him an improvement period. According to petitioner, the “overwhelming
majority” of the abuse was inflicted against the children by the mother and her boyfriend.
Petitioner avers that he repeatedly notified the DHHR of the abuse and, upon his release from
prison, worked to obtain housing and employment in an effort to regain custody of the children.
We find no merit in petitioner’s argument.

        We have held that the decision to grant or deny an improvement period rests in the sound
discretion of the circuit court. See In re M.M., 236 W.Va. 108, 115, 778 S.E.2d 338, 345 (2015)
(“West Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996)
(“It is within the court’s discretion to grant an improvement period within the applicable
statutory requirements.”). We have further held that a parent’s “entitlement to an improvement
period is conditioned upon the ability of the [parent] to demonstrate ‘by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period. . . .’” In re
Charity H., 215 W.Va. 208, 215, 599 S.E.2d 631, 638 (2004).

        Here, petitioner failed to demonstrate that he was entitled to an improvement period. The
circuit court adjudicated petitioner, in part, upon the children’s credible reports that petitioner
ignored their disclosures of sexual abuse and threatened to punish them if they reported the issue
to anyone else. Despite this finding, during the dispositional hearing, petitioner denied abusing
drugs in front of the children and testified that he did not believe the children’s consistent
disclosures of sexual abuse. We have previously held that

        [i]n order to remedy the abuse and/or neglect problem, the problem must first be
        acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
        of the basic allegation pertaining to the alleged abuse and neglect or the

                                                 3
 
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W.Va. 44, 55, 743 S.E.2d 352, 363 (2013) (quoting In re Charity H., 215
W.Va. 208, 217, 599 S.E.2d 631, 640 (2004)). Because petitioner failed to acknowledge the
conditions of abuse, he effectively rendered an improvement period an exercise in futility at the
children’s expense. Accordingly, we find no abuse of discretion in the circuit court’s decision to
deny petitioner an improvement period.

        We further find no error in the circuit court’s decision to terminate petitioner’s parental
rights. Pursuant to West Virginia Code § 49-4-604(b)(6), circuit courts are directed to terminate
parental rights upon findings that there is no reasonable likelihood the conditions of abuse and
neglect can be substantially corrected in the near future and when necessary for the children’s
welfare. West Virginia Code § 49-4-604(c)(3) clearly indicates that a situation in which there is
no reasonable likelihood the conditions of abuse and neglect can be substantially corrected
includes one in which

       [t]he abusing parent . . . [has] not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare or life of the child. .
       ..

        The record demonstrates that there was no reasonable likelihood that petitioner could
substantially correct the conditions of abuse and neglect in the near future. Petitioner failed to
acknowledge the conditions of abuse by denying the children’s disclosures of sexual abuse and
claiming their reports of his drug abuse were “lies.” As such, petitioner’s refusal to acknowledge
his actions rendered him unable to follow through with any services designed to correct the
conditions of abuse. Despite petitioner’s argument that he would comply with services and
address the DHHR’s concerns, we have held that “courts are not required to exhaust every
speculative possibility of parental improvement . . . where it appears that the welfare of the child
will be seriously threatened. . . .” Cecil T., 228 W.Va. at 89, 717 S.E.2d at 873, Syl. Pt. 4, in part
(quoting Syl. Pt. 1, in part, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980)). Moreover,

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, W.Va. Code [§]
       49-6-5 [now West Virginia Code § 49-4-604] . . . may be employed without the
       use of intervening less restrictive alternatives when it is found that there is no
       reasonable likelihood under W.Va. Code [§] 49-6-5(b) [now West Virginia Code
       § 49-4-604(c)] . . . that conditions of neglect or abuse can be substantially
       corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). Having reviewed the record,
we find that there was no reasonable likelihood that petitioner could correct the conditions of

                                                  4
 
abuse in the near future due to his continued refusal to acknowledge the same. Further, none of
the children desired to be reunited with petitioner and we find that termination of petitioner’s
parental rights was necessary for their welfare. Accordingly, we find no error.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
June 14, 2018, order is hereby affirmed.


                                                                                      Affirmed.

ISSUED: November 21, 2018


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice Paul T. Farrell sitting by temporary assignment

 




                                                5